776 N.W.2d 145 (2009)
285 Mich. App. 240
The CADLE COMPANY
v.
City of KENTWOOD.
Docket No. 279430.
Court of Appeals of Michigan.
Submitted December 03, 2008, at Lansing.
Decided July 30, 2009, at 9:10 a.m.
*150 Steven E. Bratschie & Associates, P.C. (by Scott Mancinelli and Daniel J. Gunn), Kentwood, for the plaintiffs.
Law, Weathers & Richardson, P.C. (by Michael J. Roth and Les Morant), Grand Rapids, for the defendants.
Before: SAAD, C.J., and FITZGERALD and BECKERING, JJ.
PER CURIAM.
Plaintiffs appeal as of right the circuit court's June 27, 2007, order granting summary disposition in favor of defendants (collectively referred to as "the district court"), ruling that MCL 600.8407(1) and In re Goehring, 184 Mich.App. 360, 457 N.W.2d 375 (1990), preclude assignees from participating in all stages of prosecution in a small claims case, including postjudgment proceedings. We affirm.

I. PERTINENT FACTS AND PROCEDURAL HISTORY
Plaintiffs, Ohio corporations or limited liability companies, are factoring and financing companies that purchase large packages of individual notes and judgments from banks. According to plaintiffs, banks sell nonperforming loans in large packages worth millions of dollars because the banks do not have the time or expertise to process them. In this case, plaintiffs paid Fifth Third Bank valuable consideration for numerous small claims court judgments. In order to obtain writs, garnishments, and executions against property in connection with these judgments, plaintiffs had to file the assignments of these claims with the appropriate district court.[1] Plaintiffs submitted to the district court four assignments of small claims judgments, but the district court refused to process them.
Plaintiffs filed a complaint in the circuit court seeking a writ of superintending control under MCR 3.302 compelling the district court to process the assignments. Plaintiffs requested that the circuit court determine whether MCL 600.8407(1) and Goehring were applicable to the assignment of small claims judgments and, if so, that the court declare MCL 600.8407(1) unconstitutional on the grounds that it is vague and ambiguous, not rationally related to a legitimate governmental interest, deprives plaintiffs of their liberty to contract and property rights without due process of law, and amounts to a taking without just compensation. MCL 600.8407(1) is in Chapter 84 of the Revised Judicature Act (RJA), MCL 600.101 et seq., and provides that "[a] claim shall not be filed or prosecuted in the small claims division by an assignee of a claim or by a third party beneficiary under a third party beneficiary contract."
The district court filed a motion to dismiss pursuant to MCR 3.302, for summary disposition pursuant to MCR 2.116(C)(8) and (10), and for sanctions pursuant to MCR 2.114. The district court argued that in Goehring, supra at 364, 457 N.W.2d 375, this Court interpreted the term "prosecution," as used in MCL 600.8408(1),[2] and concluded that the term was not restricted to any stage of the proceedings. Therefore, when a party elects to proceed in the *151 small claims division, it voluntarily surrenders its right to counsel at all stages of the proceedings, including postjudgment proceedings. Goehring, supra at 365, 457 N.W.2d 375. According to the district court's argument, MCL 600.8407(1) likewise prohibits the assignment of claims during prosecution, including postjudgment proceedings. The district court maintained that plaintiffs' right to challenge MCL 600.8407(1) was waived when Fifth Third Bank elected to proceed in the small claims division, and that regardless of the waiver, the statute is constitutional.
In opposing the motion, plaintiffs sought to distinguish Goehring from the instant case because Goehring did not address MCL 600.8407(1), or whether assignees may collect judgments for their own benefit, without the assistance of counsel. Plaintiffs considered the prosecution of small claims to be completed once judgments were entered, and asserted that they were merely attempting to collect the judgments. Plaintiffs further claimed that they did not waive their constitutional challenge of the applicable statute because they had no notice that assignment would be prohibited, and allowing assignment of judgments was consistent with the purpose of the statutory scheme for the small claims division: to promote the efficient and inexpensive resolution of small claims.
The circuit court opined that in light of this Court's interpretation of the term "prosecution" in MCL 600.8408(1), as analyzed in Goehring, the term "prosecuted" in MCL 600.8407(1) should be interpreted in the same manner. Thus, the circuit court concluded that assignees are precluded from being involved in all stages of small claims court proceedings, including postjudgment proceedings. The circuit court reasoned that the specification in MCL 600.8408(2),[3] requiring a person with direct knowledge to pursue a small claim, indicated the Legislature's intent to "keep these things short, to the point, sweet, and finite." The circuit court noted that in electing to pursue a claim in the small claims division, the parties waived certain rights, as set forth in MCL 600.8412.[4] Fifth Third Bank elected its remedy and waived its ability to assign.
With respect to plaintiffs' constitutional challenge of MCL 600.8407(1), the circuit court held that the statute was a reasonable provision rationally related to the economic administration of the civil justice system where there are small claims, that it was not vague, ambiguous or arbitrary, and that it did not cause a taking of private property without just compensation *152 because the law was in effect long before plaintiffs purchased the judgments and parties are presumed to know the law. The circuit court further ruled that plaintiffs did not have standing pursuant to MCL 600.8408, that the judgment could not be assigned pursuant to MCL 600.8407(1), and that when the case was submitted to the small claims division, the parties waived any other requirements or difficulties pursuant to MCL 600.8412. The circuit court granted the district court's motions to dismiss and for summary disposition,[5] but denied its request for sanctions. The circuit court stated that it could not reasonably conclude that plaintiffs' claims were frivolous in light of the fact that other district courts permitted the assignment of small claims in similar circumstances.[6] This appeal followed.

II. ASSIGNMENT OF SMALL CLAIMS JUDGMENTS
Plaintiffs first argue that the trial court erred by determining that MCL 600.8407(1) and Goehring preclude the assignment of small claims judgments. Plaintiffs contend that MCL 600.8407(1) does not expressly prohibit assignees from pursuing collections on small claims judgments. Rather, it merely bars an assignee from filing or prosecuting a small claims action before obtaining a judgment. According to plaintiffs, a distinction between prejudgment and postjudgment actions is acknowledged in MCR 4.301, which addresses the applicability of other court rules after judgment. Plaintiffs further contend that this Court's interpretation of the word "prosecution" in MCL 600.8408(1), as addressed in Goehring, does not apply to the term "prosecuted" in MCL 600.8407(1) and, alternatively, that Goehring was wrongly decided. We disagree.

A. STANDARD OF REVIEW
"The grant or denial of a petition for superintending control is within the sound discretion of the court. Absent an abuse of discretion, this Court will not disturb the denial of a request for an order of superintending control." Goehring, supra at 366, 457 N.W.2d 375. A court does not abuse its discretion in refusing to grant a writ of superintending control where the party seeking the writ fails to establish grounds for granting a writ. Shepherd Montessori Ctr. Milan v. Ann Arbor Charter Twp., 259 Mich.App. 315, 347, 675 N.W.2d 271 (2003). "For superintending control to lie, the petitioners must establish that the respondents have failed to perform a clear legal duty and the absence of an adequate legal remedy." Recorder's Court Bar Ass'n v. Wayne Circuit Court, 443 Mich. 110, 134, 503 N.W.2d 885 (1993) (emphasis in original).
"This Court reviews the grant or denial of summary disposition de novo to determine if the moving party is entitled to judgment as a matter of law." Maiden v. Rozwood, 461 Mich. 109, 118, 597 N.W.2d 817 (1999). When ruling on a motion brought under MCR 2.116(C)(10), the *153 court must consider the affidavits, pleadings, depositions, admissions, and other documentary evidence submitted by the parties in the light most favorable to the party opposing the motion. Reed v. Breton, 475 Mich. 531, 537, 718 N.W.2d 770 (2006); MCR 2.116(G)(6). Summary disposition is appropriate only when the evidence fails to establish a genuine issue regarding any material fact. Id. The interpretation of a statute is a question of law that we review de novo. Carter v. Ann Arbor City Attorney, 271 Mich.App. 425, 438, 722 N.W.2d 243 (2006).

B. ANALYSIS
This case presents an issue of first impression with respect to the interpretation of MCL 600.8407(1) and whether its prohibition against assignees filing or prosecuting claims in the small claims division includes postjudgment proceedings. As previously stated, MCL 600.8407(1) provides that "[a] claim shall not be filed or prosecuted in the small claims division by an assignee of a claim or by a third party beneficiary under a third party beneficiary contract." The parties dispute the meaning of the term "prosecuted" as used in the statute.
The primary goal of judicial interpretation of statutes is to ascertain and give effect to the intent of the Legislature. The first step is to examine the plain language of the statute itself. The Legislature is presumed to have intended the meaning it plainly expressed. If the statutory language is clear and unambiguous, appellate courts presume that the Legislature intended the meaning plainly expressed, and further judicial construction is not permitted. [McElhaney ex rel. McElhaney v. Harper-Hutzel Hosp., 269 Mich.App. 488, 493, 711 N.W.2d 795 (2006) (citations omitted).]
In Goehring, supra at 364, 457 N.W.2d 375, this Court interpreted the meaning of the term "prosecution" as used in MCL 600.8408(1), a different provision of the same act. In that case, the plaintiff wished to have counsel represent him in postjudgment proceedings in connection with a small claims judgment against him. Goehring, supra at 362, 457 N.W.2d 375. When the district court noted its disinclination to permit representation by counsel, the plaintiff filed a complaint for a writ of superintending control in the circuit court, asserting that MCL 600.8408(1) and MCL 600.8412 were inapplicable after judgment is entered. Id. at 362-363, 457 N.W.2d 375. The circuit court dismissed the complaint. Id. at 363, 457 N.W.2d 375.
As previously stated, MCL 600.8408(1) provides:
An attorney at law, except on the attorney's own behalf, a collection agency or agent or employee of a collection agency, or a person other than the plaintiff and defendant, except as is otherwise provided in this chapter, shall not take part in the filing, prosecution, or defense of litigation in the small claims division.
The Goehring Court noted that the terms "prosecution" and "litigation," as set forth in MCL 600.8408(1), were used "without limitation to any stage of the proceedings." Goehring, supra at 364, 457 N.W.2d 375. The Court explained that "several sections of Chapter 84 refer to postjudgment collection proceedings within the small claims division, compelling the conclusion that the Legislature intended small claims `prosecution' and `litigation' to include postjudgment proceedings." Id. The provisions this Court highlighted were MCL 600.8410(2) (enforcement of installment payment judgments); MCL 600.8420(1) (fee for issuance of judgment debtor discovery subpoena); and MCL *154 600.8421 (taxable costs to include cost of execution upon a judgment). Id. The Court noted that the plaintiff "failed to demonstrate any established usage of the terms `litigation' or `prosecution' to exclude postjudgment enforcement proceedings where no new action had been commenced." Id. The Court held that the plaintiff in Goehring had waived his right to counsel at all stages of the case, including judgment enforcement proceedings, when he "elected not to remove the small claims action to the district court." Id. at 365, 457 N.W.2d 375; see also MCL 600.8408(4). Thus, the prohibition on attorney participation in the small claims division, as set forth in MCL 600.8408(1), was also applicable in postjudgment proceedings. Goehring, supra at 365, 457 N.W.2d 375.
Pursuant to the Court's holding in Goehring, we conclude that the term "prosecuted," as used in MCL 600.8407(1), includes postjudgment proceedings. Identical terms in different provisions of the same act should be construed identically, Empire Iron Mining Partnership v. Orhanen, 455 Mich. 410, 426 n. 16, 565 N.W.2d 844 (1997),[7] statutory provisions must be read and interpreted as a whole, "and the meaning given to one section [must be] arrived at after due consideration of other sections so as to produce, if possible, an harmonious and consistent enactment as a whole," State Treasurer v. Wilson, 423 Mich. 138, 145, 377 N.W.2d 703 (1985) (emphasis added). Moreover, the language of the statute should be interpreted with regard to the purpose of the act. Twentieth Century Fox Home Entertainment, Inc. v. Dep't of Treasury, 270 Mich.App. 539, 544, 716 N.W.2d 598 (2006). As noted by this Court, "Chapter 84 of the [RJA] sets forth the framework for the small claims division of the district court." Goehring, supra at 363, 457 N.W.2d 375. The small claims division was created by the Legislature in order to provide for the settling of small sums in a convenient and economical fashion. Schomaker v. Armour, Inc., 217 Mich.App. 219, 221, 550 N.W.2d 863 (1996). The rules of evidence, pleading, and procedure are relaxed, and there is no jury, attorney representation, or right to an appeal. Id. Restrictions against participation by attorneys,[8] collection agencies, and anyone other than the plaintiff and the defendant, except as otherwise provided in Chapter 84, reduce the cost and complexity of litigation for all involved, and place both parties on equal footing. See MCL 600.8408(1), (2); Goehring, supra at 365, 457 N.W.2d 375. Consequently, in light of Goehring, and several sections of Chapter 84, we hold that MCL 600.8407(1) prohibits assignees from participating in all stages of a case brought in the small claims division, including postjudgment proceedings, thus barring the assignment of small claims judgments.
Plaintiffs argue that our Supreme Court, as demonstrated in MCR 4.301, acknowledges a distinction between prejudgment and postjudgment proceedings in the small claims division. MCR 4.301 provides: "Actions in a small claims division are governed by the procedural provisions of Chapter 84 of the [RJA] ... and by this subchapter of the rules. After judgment, *155 other applicable Michigan Court Rules govern actions that were brought in a small claims division." According to plaintiffs, the plain language of MCR 4.301 demonstrates that after judgment is obtained in a small claims case, other applicable court rules govern collection proceedings. Plaintiffs contend that because they are not attempting to pursue a claim but instead collect on small claims judgments already rendered, they are entitled to use all the enforcement mechanisms procedurally available for other judgments. This Court rejected a similar argument in Goehring, explaining that MCR 4.301 "merely clarifies that postjudgment enforcement procedures available in other cases are also available in small claims cases." Id. at 365, 457 N.W.2d 375. MCR 4.301 did not restore the plaintiff's right to counsel in postjudgment proceedings. Id.
Plaintiffs argue that the Goehring Court distinguished the right to counsela right that one specifically surrenders before judgment in electing to pursue a claim in the small claims division under MCL 600.8412 and does not regain after judgment under MCL 600.8408(1)from postjudgment procedures of enforcement that are "available in other cases." Goehring, supra at 365, 457 N.W.2d 375. Plaintiffs point out that while MCL 600.8412 specifically states that the right to counsel is waived, it says nothing regarding the right to assign judgments and the assignee's right to collect on those judgments. Fifth Third Bank, as the original owner of the debts, would be allowed to pursue collection of the judgments. Thus, plaintiffs claim that they, as assignees, are merely engaging in the same postjudgment procedures allowed to Fifth Third Bank in attempting to enforce and collect the assigned judgments.
However, the judgment enforcement procedures referred to in Goehring and MCR 4.301 do not necessarily encompass assignments as a method of enforcing judgments. Our Supreme Court has defined "assignment" as "`to make over or set over to another; to transfer.'" State Treasurer v. Abbott, 468 Mich. 143, 150 n. 8, 660 N.W.2d 714 (2003), quoting Aultman, Miller & Co. v. Sloan, 115 Mich. 151, 153, 73 N.W. 123 (1897) (emphasis in Abbott). Thus, an assignment is not specifically defined as a postjudgment enforcement procedure. For example, assignment is not included in MCL 600.8409, the provision under the small claims act governing execution, garnishment, or attachment with respect to the collection and enforcement of small claims judgments. In fact, MCL 600.8409(1) specifically states that "the judgment may be enforced in any other manner provided by law and not prohibited under the provisions of this chapter." This clause can reasonably be interpreted to mean that the prohibition against the involvement of assignees as set forth in MCL 600.8407(1) continues to apply after judgment. For the same reasons the Goehring Court rejected the plaintiff's attempt to create a legal distinction between prejudgment and postjudgment proceedings with respect to statutory restrictions placed on claims pursued in the small claims division, we likewise reject plaintiffs' argument in this case. Plaintiffs' dissatisfaction with MCL 600.8407(1) and its preclusion of assignees from involvement in all stages of small claims actions is a matter reserved for the Legislature, not this Court.[9]
*156 For the reasons discussed, we conclude that the circuit court properly granted summary disposition to the district court and did not abuse its discretion in dismissing plaintiffs' complaint for a writ of superintending control because the district court did not fail to perform a clear legal duty. In re Recorder's Court Bar Ass'n, supra. Pursuant to this Court's holding in Goehring, supra at 364, 457 N.W.2d 375, the term "prosecution" in MCL 600.8408(1) applies in both prejudgment and postjudgment contexts. Therefore, we must conclude that the term "prosecuted" in MCL 600.8407(1), which is part of the same statutory scheme, also applies in both prejudgment and postjudgment contexts. The district court properly refused plaintiffs' efforts, as assignees, to collect on the small claims judgments.

III. CONSTITUTIONALITY OF MCL 600.8407(1)
Plaintiffs next argue that MCL 600.8407(1) is unconstitutional to the extent that it precludes assignees from pursuing collection on small claims judgments because it is not rationally related to a legitimate state interest, is vague and ambiguous, and deprives plaintiffs of their liberty to contract and property rights without due process of law. We disagree. Defendants contend that the circuit court properly ruled that plaintiffs lacked standing and waived their right to challenge the constitutionality of MCL 600.8407(1) because their predecessor in interest, Fifth Third Bank, elected to pursue the subject claims in the small claims division. We disagree.

A. STANDARD OF REVIEW
Whether a party has standing in a legal matter is a question of law that we review de novo. Michigan Citizens for Water Conservation v. Nestlé Waters North America Inc., 479 Mich. 280, 291, 737 N.W.2d 447 (2007). Whether a party has waived its legal rights "is a mixed question of law and fact." Sweebe v. Sweebe, 474 Mich. 151, 154, 712 N.W.2d 708 (2006). The definition of waiver is a legal issue, and whether the facts of the case amount to a waiver is a question of fact, which is reviewed for clear error. Id. Whether a statute is constitutional is a question of law we review de novo. Phillips v. Mirac, Inc., 470 Mich. 415, 422, 685 N.W.2d 174 (2004).

B. STANDING AND WAIVER
Plaintiffs have standing to challenge the constitutionality of MCL 600.8407(1) if: (1) they have an "injury in fact" that is concrete and particularized, and actual or imminent; (2) there is a causal connection between their injury and the district court's action; and (3) it is likely, not merely speculative, that plaintiffs' injury will be redressed if this Court renders a favorable decision. Nat'l Wildlife Federation v. Cleveland Cliffs Iron Co., 471 Mich. 608, 628-629, 684 N.W.2d 800 (2004). Plaintiffs satisfy this three-pronged test. Plaintiffs would suffer an injury in fact if they are not permitted to pursue postjudgment enforcement actions and collect on the small claims judgments they purchased from Fifth Third Bank. The district court's refusal to process their assignments prevents plaintiffs from being able to collect on the judgments, which they own. Therefore, there would be a causal connection between the district court's actions and plaintiffs' injury. Furthermore, if this Court were to grant plaintiffs a writ of superintending control, directing the district court to process the assignments, it would undoubtedly remedy plaintiffs' injury. Thus, plaintiffs have standing. Id.
*157 The district court argues that plaintiffs, in "blindly" purchasing the debts from Fifth Third Bank, waived their right to challenge MCL 600.8407(1), because they stepped into the shoes of Fifth Third Bank, thereby inheriting the bank's waiver of its right to assign by electing to utilize the small claims division. Thus, according to the district court, plaintiffs have caused their own injury. However, "[w]aiver is the intentional relinquishment of a known right. The usual manner of waiving a right is by acts which indicate an intention to relinquish it, or by so neglecting and failing to act as to induce a belief that it was the intention and purpose to waive." Book Furniture Co. v. Chance, 352 Mich. 521, 526-527, 90 N.W.2d 651 (1958) (citations omitted and emphasis added). A party who waives a right is precluded from seeking appellate review based on a denial of that right because waiver eliminates any error. People v. Carter, 462 Mich. 206, 215, 612 N.W.2d 144 (2000). The party asserting the waiver bears the burden of proof. Burke v. City of River Rouge, 240 Mich. 12, 14, 215 N.W. 18 (1927).
As stated earlier, the determination whether MCL 600.8407(1) precludes the assignment of small claims court judgments is a matter of first impression. Thus, when Fifth Third Bank elected to pursue the underlying claims in the small claims division, it cannot be said that it intentionally waivedin addition to waiving its right to counsel and its right to appeal under MCL 600.8412its right to assign a judgment after the proceedings leading up to judgment were concluded. The district court points to a waiver provision contained in the affidavit and claim forms filed by Fifth Third Bank in the underlying cases; however, this provision merely states that the plaintiffs in the underlying actions, who are not parties in the instant case, waived their right to counsel. The provision says nothing with respect to waiver of the right to assignment of a small claims judgment. The district court has failed to demonstrate that Fifth Third Bank knowingly and intentionally relinquished its right to assignment.
Similarly, plaintiffs cannot be said to have known that the district court would refuse to process its assignments when it purchased the judgments from Fifth Third Bank, particularly because plaintiffs had been able to process assignments in other district courts previously. Therefore, because a waiver must occur knowingly and be intentional, plaintiffs did not waive their right to challenge the constitutionality of MCL 600.8407(1). Book Furniture Co., supra.

C. CONSTITUTIONALITY OF MCL 600.8407(1)
Plaintiffs argue that their due process rights under the Fifth Amendment and the Fourteenth Amendment of the United States Constitution, U.S. Const., Ams. V, XIV, and the Michigan Constitution, Const. 1963, art. 1, § 17, would be violated if MCL 600.8407(1) were interpreted to prohibit the assignment of small claims judgments. The parties agree that the appropriate standard of review is the rational basis test because the ability of an assignee to collect a small claims judgment is an economic matter.
Under rational-basis review, courts will uphold legislation as long as that legislation is rationally related to a legitimate government purpose. To prevail under this highly deferential standard of review, a challenger must show that the legislation is "arbitrary and wholly unrelated in a rational way to the objective of the statute." A classification reviewed on this basis passes constitutional muster if the legislative judgment is supported by any set of facts, either known *158 or which could reasonably be assumed, even if such facts may be debatable. Rational-basis review does not test the wisdom, need, or appropriateness of the legislation, or whether the classification is made with "mathematical nicety," or even whether it results in some inequity when put into practice. Rather, the statute is presumed constitutional, and the party challenging it bears a heavy burden of rebutting that presumption. [Crego v. Coleman, 463 Mich. 248, 259-260, 615 N.W.2d 218 (2000) (citations omitted and emphasis added).]
In assessing a statute's constitutional validity, this Court "must identify the objective that the challenged statute seeks to achieve." Phillips, supra at 454, 685 N.W.2d 174. This Court has explained that the purpose of creating the small claims division of the district court is to "effect expeditious justice." Schomaker, supra at 226, 550 N.W.2d 863. Plaintiffs do not contest that this purpose is legitimate. Rather, plaintiffs argue that the statute, as interpreted by the district court, is not rationally related to this purpose because it would actually cause the small claims system to become less efficient. According to plaintiffs, by the time of judgment, the facts have been decided and are no longer in dispute, and involvement of the original plaintiff is no longer necessary. A small claims judgment creditor would use the same procedural tools available to and employed by the original judgment holder, and it is far more efficient for the courts to have a creditor well versed in the collections process pursue collection.
While plaintiffs' argument suggests that it is perhaps an unwise or bad policy to restrict assignments of small claims judgments, a rational basis review does not test the wisdom, need, or appropriateness of the statute. Crego, supra at 260, 615 N.W.2d 218. Further, given the "highly deferential" rational basis standard of review, it cannot be said that MCL 600.8407(1) is "`arbitrary and wholly unrelated in a rational way to the objective of the statute.'" Crego, supra at 259, 615 N.W.2d 218 (citation omitted). Limiting the involvement of those who are not the original parties at all stages of the case promotes the "expeditious" resolution of small claims and informal proceedings among the actual litigants, which are objects of the act. Schomaker, supra at 226, 550 N.W.2d 863; MCL 600.8408(1); MCL 600.8408(2). By mutually agreeing to give up certain rights in order to resolve their limited monetary dispute in the small claims division, the original parties enjoy freedom from intervention by nonparty attorneys, collection agencies, third-party beneficiaries, assignees, and others who lack personal knowledge of the case, which can reasonably be said to reduce the cost and complexity of litigation for all involved. Finally, because MCL 600.8407(1) is presumed constitutional, this Court must use extreme caution when deciding whether it is unconstitutional; it will only be found unconstitutional when it is clearly invalid. Phillips, supra at 422-423, 685 N.W.2d 174. We do not find the statute, as interpreted, clearly invalid. Plaintiffs' assertion that the postjudgment phase in the small claims division would be inefficient without the ability to assign is unsupported by facts on the record. Thus, plaintiffs have failed to rebut the presumption of constitutionality.
Plaintiffs also weave a vagueness argument into their constitutional challenge of MCL 600.8407(1), because some district courts purportedly accept and process assignments of small claims judgments, while others do not. Plaintiffs offer little analysis in support of their argument other than citing Smith v. Goguen, *159 415 U.S. 566, 94 S. Ct. 1242, 39 L. Ed. 2d 605 (1974), and discussing the statute's vagueness in conjunction with their first constitutional challenge that the statute is arbitrary.[10] Nevertheless, we will address this issue because plaintiffs did discuss it and cite authority. Wilson v. Taylor, 457 Mich. 232, 243, 577 N.W.2d 100 (1998).
A statute can be found unconstitutionally vague in three ways:
"A statute may qualify as void for vagueness if (1) it is overbroad and impinges on First Amendment freedoms, (2) it does not provide fair notice of the conduct it regulates, or (3) it gives the trier of fact unstructured and unlimited discretion in determining whether the statute has been violated." [Dep't of State v. Michigan Ed. Ass'n-NEA, 251 Mich.App. 110, 116, 650 N.W.2d 120 (2002), quoting Proctor v. White Lake Twp. Police Dep't, 248 Mich.App. 457, 467, 639 N.W.2d 332 (2001).]
Plaintiffs appear to argue that the statute is vague because it does not provide fair notice of the regulated conduct. This Court should "examine[ ] the entire text of the statute and give[ ] the statute's words their ordinary meanings." People v. Piper, 223 Mich.App. 642, 646, 567 N.W.2d 483 (1997). Because the vagueness challenge is not based on the First Amendment, this Court examines "`whether the statute is vague as applied to the conduct allegedly proscribed in this case,'" instead of hypothetical concerns. People v. Knapp, 244 Mich.App. 361, 374 n. 4, 624 N.W.2d 227 (2001), quoting People v. Vronko, 228 Mich.App. 649, 652, 579 N.W.2d 138 (1998).
The fact that district courts have handled assignments of small claims judgments in different ways is not necessarily proof that the statute is vague. The language of the statute itself does not encourage arbitrary or discriminatory enforcement.
A word used in a statute need not have but a single meaning to pass constitutional muster.... When determining whether a statute is void for vagueness, the reviewing court need not set aside common sense, nor is the Legislature required to define every concept in minute detail. Rather, the statutory language need only be reasonably precise. [Dep't of State, supra at 120-121, 650 N.W.2d 120.]
As a general principle, "a failure to define a term within a statute or ordinance [here the word "prosecuted"] does not render the statute unconstitutionally vague, where the common meaning of the word provides both adequate notice of the conduct prohibited and of the standards for enforcement." Belle Maer Harbor v. Harrison Charter Twp., 170 F.3d 553, 558 (C.A.6 1999). As previously stated, this Court already defined the term "prosecution," as used in Chapter 84, as applying to all stages of a small claims case, including postjudgment proceedings. Goehring, supra at 364, 457 N.W.2d 375. Plaintiffs' disagreement with this interpretation does not render MCL 600.8407(1) unconstitutionally vague.
*160 Finally, we reject plaintiffs' argument that MCL 600.8407(1) interferes with their property rights or liberty to contract. In addition to being inadequately briefed and thereby waived, plaintiffs' argument lacks merit because at the time plaintiffs purchased the small claims judgments from Fifth Third Bank, this Court had already interpreted the term "prosecution," as used in Chapter 84, as applying to all stages of the proceedings in the small claims division. Id. Plaintiffs, who are presumed to know the law, purchased the small claims judgments at their own peril.
We find that the statute is rationally related to the legitimate purpose of promoting the efficient and inexpensive resolution of small claims, is not unconstitutionally vague, and did not interfere with plaintiffs' property rights or liberty to contract. Thus, we affirm the trial court's ruling that MCL 600.8407(1) is constitutional under the Michigan and United States constitutions.

IV. CONCLUSION
The circuit court did not abuse its discretion by dismissing plaintiffs' complaint for a writ of superintending control because this Court previously interpreted the term "prosecution" under the statutory scheme for the small claims division to apply to every stage of the case, including postjudgment proceedings. This Court's interpretation of the term "prosecution" in MCL 600.8408(1) applies to the term "prosecuted" in MCL 600.8407(1). Further, although plaintiffs have standing and did not waive their right to challenge the constitutionality of MCL 600.8407(1), the statute is rationally related to the legitimate state interest of promoting the efficient and inexpensive resolution of small claims, is not unconstitutionally vague, and does not interfere with plaintiffs' property rights or liberty to contract.
Affirmed.
NOTES
[1]  "A small claims division is created in each district as a division of the district court." MCL 600.8401.
[2]  MCL 600.8408(1) provides:

An attorney at law, except on the attorney's own behalf, a collection agency or agent or employee of a collection agency, or a person other than the plaintiff and defendant, except as is otherwise provided in this chapter, shall not take part in the filing, prosecution, or defense of litigation in the small claims division.
[3]  MCL 600.8408(2) provides:

A sole proprietorship, partnership, or corporation as plaintiff or defendant may be represented by an officer or employee who has direct and personal knowledge of facts in dispute. If the officer or employee who has direct and personal knowledge of facts in dispute is no longer employed by the defendant or plaintiff or is medically unavailable, the representation may be made by that person's supervisor, or by the sole proprietor, a partner, or an officer or a member of the board of directors of a corporation.
[4]  MCL 600.8412 provides:

Unless a party removes a small claims action to the district court pursuant to [MCL 600.8408(4)], all parties to an action in the small claims division shall be considered to have waived the right to counsel, the right to trial by jury, the right to recover more than the applicable jurisdictional amount as prescribed by [MCL 600.8401], and any right of appeal, except that if the action is heard before a district court magistrate pursuant to [MCL 600.8427], the parties have a right to an appeal to the small claims division of the district court as provided by [MCL 600.8427]. The affidavit prescribed in [MCL 600.8402] shall contain a statement that the plaintiff understands that he or she has waived these rights.
[5]  The circuit court's June 27, 2007, order grants the district court's motion to dismiss pursuant to MCR 3.302 and motion for summary disposition pursuant to MCR 2.116(C)(10); it makes no mention of MCR 2.116(C)(8).
[6]  Plaintiffs have followed the same procedure in other district courts in Michigan and contend that their requests to file assignments of small claims judgments have been routinely granted. In preparing for this case, plaintiffs surveyed all the other district courts in Michigan, inquiring whether they would accept and file assignments of small claims judgments. According to plaintiffs, 15 of the district courts that responded indicated that they accept and process assignments of small claims judgments.
[7]  See also People ex rel. Simmons v. Munising Twp., 213 Mich. 629, 633, 182 N.W. 118 (1921), which stated, "It is fundamental that adoption of language requires adoption of construction. Identical language should certainly receive identical construction when found in the same act." (Quotation marks and citation omitted.)
[8]  An attorney may participate on his or her own behalf if a party to the case. MCL 600.8408(1).
[9]  We also decline to accept the district court's invitation to consider the Legislature's inaction with respect to various proposed legislative amendments as illustrative of the proper interpretation of MCL 600.8407(1). Discerning the Legislature's intentions when considering various amendments of the RJA would be speculative at best and irrelevant.
[10]  Plaintiffs also baldly assert that MCL 600.8407(1) is ambiguous, but provide no citation of authority, argument, or analysis. Therefore, this issue is waived.

It is not enough for an appellant in his brief simply to announce a position or assert an error and then leave it up to this Court to discover and rationalize the basis for his claims, or unravel and elaborate for him his arguments, and then search for authority either to sustain or reject his position. The appellant himself must first adequately prime the pump; only then does the appellate well begin to flow. [Mudge v. Macomb Co., 458 Mich. 87, 105, 580 N.W.2d 845 (1998) (quotation marks and citation omitted).]